Citation Nr: 1628137	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 
 
2.  Entitlement to service connection for gynecomastia and its residuals, to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to September 1976.  He had Marine Corps Reserve service from April 1976 to March 1981 and additional service in the Army National Guard of North Carolina from March 1981 to March 1994.

These issues come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2011, following certification of the completed appeal to the Board, the Veteran submitted a written document requesting to withdraw the issue of entitlement to service connection for gynecomastia.  In subsequent documents in 2013 the Veteran continued his appeal.  A May 2014 rating decision from the RO in Louisville, Kentucky denied reopening the issue of entitlement to service connection for gynecomastia as due to contaminated water at Camp Lejeune.  The Veteran continued his appeal prior to a Board decision effectuating his request to withdraw the claim, such that the Board construes the 2013 documents liberally, and considers the initial claim for entitlement to service connection for gynecomastia to continue to be on appeal.  38 C.F.R. § 20.204(c)(3) (2015). 

The Veteran testified before the undersigned at a Travel Board hearing held in February 2015.  A transcript of the hearing is in the record.

In June 2015, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
FINDINGS OF FACT

1.  The current low back disability did not have its onset during service and is unrelated to an injury, disease, or event of service origin; arthritis was not manifest to a compensable degree within one year of separation from service.

2.  The current gynecomastia disability and its residuals did not have its onset during service and is unrelated to an injury, disease, or event of service origin including exposure to contaminated water at Camp Lejeune.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2015).

2.  The criteria for service connection for gynecomastia and its residuals have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  Compliant notice was provided in a November 2009 letter.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Medical opinions were obtained in August 2015.  In the reports, the VA examiner provided the requested opinions and a rationale for the conclusion.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for a Low Back Disability

The Veteran essentially contends that he developed degenerative joint disease of the lumbar spine (low back disability) during his active service, resulting in his current low back disability, including herniated discs and the residuals of two laminectomy surgeries to treat his pain and other symptoms of the low back disability.  He testified that the initial injury occurred during active duty.  Even though he continued to experience back pain, the Veteran did not seek medical attention at that time because he wanted to continue serving.  In December 1980, the Veteran sought treatment as the severity increased.  At the time, he did not receive an X-ray or magnetic resonance imaging (MRI) or any treatment other than aspirin. The Veteran believes had he undergone further diagnostic testing and evaluation, his disability would have been properly diagnosed and treated.  Besides resulting in two surgeries, the Veteran testified the disability caused his retirement in 1999.  

As an initial matter, the Board notes that in an August 2015 VA examination degenerative changes of the lumbar spine were noted on an X-ray and he was diagnosed with degenerative arthritis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show the Veteran reported no back problems upon entrance in April 1976.  

In an annual physical examination in October 1979, there were no reported back findings or symptoms.  

In July 1980, while he was in the Marine Reserves, the Veteran reported vague low back discomfort when working, stooping, and lifting, although the pain did not interfere with his duties.  He was noted to have increased lumbar lordosis but he had full range of motion and no neurological symptoms.  The diagnosis was functional back discomfort related to poor conditioning.  

National Guard examinations in February 1983, February 1987, and July 1991 showed normal evaluations of the spine.  

The record contains a note from a physician in October 1994 excusing the Veteran from work until further evaluation and prescribing physical therapy for a lumbar strain.  

In October 1998, the Veteran reported back pain, which had increased in severity.  In November 1998, the Veteran underwent a laminectomy and discectomy at L3-L4.  In the initial physical therapy assessment following surgery, the Veteran reported injuring his back originally in 1994 and then again in 1997.

In May 2000, an MRI revealed disc bulges and herniations at L3-L4 and L4-L5.  

In November 2001, a follow-up MRI revealed the disc herniation at L4-L5 had increased since the May 2000 MRI.  

The Veteran underwent a second laminectomy at L4-L5 in January 2002.

In August 2015, the Veteran was provided a VA examination.  The diagnosis included degenerative arthritis and intervertebral disc syndrome.  More specifically, the VA examiner diagnosed a resolved back sprain, lumbar spondylosis, and lumbar disc displacement.  The examination X-rays revealed mild to moderate degenerative changes of the lumbar spine.  Even though the Veteran reported back pain since service, the VA examiner noted the Veteran remained in Reserve service until 1985 and then served in the National Guard from 1981 to 1994.  He also served in his civilian life as a police officer from 1982 to 1999 and thereafter worked in other capacities such as a store clerk and driving a small truck.  

The VA examiner also reported the Veteran's statements and testimony that he had severe back pain in 1976, which has remained ever since its onset and the Veteran never reported pack pain or related symptoms in service examinations because he wanted to continue service.  The VA examiner noted the Veteran only sought treatment once, in 1988.  The examiner erroneously referenced treatment on July 3, 1988 when treatment was actually July 3, 1980.  The Board finds this does not affect the underlying opinion.  As explained below, the negative opinion is based on a single complaint during service followed by normal spine examinations and normal work activity for years following the complaint.  The VA examiner diagnosed back sprain that first manifest in 1976 and resolved.  The examiner concluded that it was less likely as not that the Veteran's current back disability, degenerative arthritis with herniated discs, is related to service.  The VA examiner observed it would be hard to connect a back pain, degenerative joint disease, and surgery for a herniated nucleus pulposus to only one visit for back discomfort in service with all the negative spine answers in the examinations that followed treatment.  In addition, the Veteran was able to work as a police officer for 17 years after active service as well as work in the Reserves without seeing a doctor for any back problems until 1998 with surgery soon after that.

As there is no competent evidence of arthritis (degenerative joint disease) in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

The Board finds the most probative evidence regarding service connection of a back disability due to service is the VA examiner's opinions.  The VA examiner is qualified by education, training, and experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).

In this case, the VA examiner considered the Veteran's evidence of an in-service injury to the back.  However, despite that evidence and the Veteran's statements of continuous symptoms, the VA examiner concluded that the Veteran's current back disability is not related to service.  The examiner relied upon medical knowledge that if the incident in service had caused a chronic condition, it would have manifested in evidence of arthritis to a severity requiring treatment long before the 1998 surgery.  The expert is stating that there is evidence of no or minimal disability for the back in service and if the Veteran's current back disability is related to the injury in service, the Veteran would exhibit far more symptoms and findings.  Stated another way, the examiner acknowledged the Veteran's statements of continuity and what he believes was incomplete care in 1980, but proceeded to discuss the likelihood of the disability today being related to service was unlikely given the lack of any subsequent medical care and the Veteran's continued ability to serve in the Reserves, National Guard, and as a police officer.  

The Board observes that the expert is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

The examiner reviewed the claims file and provided adequate rationale for the conclusions reached; thus, the opinions may be relied on by the Board.  There is no competent medical opinion to the contrary.  Based on a complete review of the record, including the Veteran's own testimony, the examiner determined the evidence is against a finding of a relationship between the low back disability and service.  The Board finds that the opinions of the August 2015 VA examiner are persuasive and highly probative evidence against the claim for service connection.  

While the Veteran believes that his current low back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a low back disability such as degenerative arthritis are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").   Accordingly, his opinion as to the diagnosis or etiology of his low back disability is not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Thus, the Board finds the weight of the evidence is against an association or link between the current low back disability and service, and the claim must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.    Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Gynecomastia and its Residuals

The Veteran has been treated for gynecomastia including a right lumpectomy in April 2009 and a left lumpectomy in January 1998.  The Veteran seeks service connection for gynecomastia and its residuals as due to his service, specifically his exposure to contaminated water while serving at Camp Lejeune.  Service treatment records document service by the Veteran at Camp Lejeune in 1976.  The Veteran testified he served there for five months.  

As noted above, diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  With respect to persons, such as the Veteran, who resided or worked at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987, VA has acknowledged that they were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See M21-1, IV.ii.1.l.15.a.  A 2009 report from the National Academy of Sciences' National Research Council (NRC) included a review of studies addressing exposure to Trichloroethylene (TCE), and Tetrachloroethylene or Perchloroethylene (PCE), as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  They include: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage (with exposure during pregnancy), scleroderma, and neurobehavioral effects.  The NRC report also contained a listing of disease conditions classified as having inadequate/insufficient evidence to determine whether an association existed.  

Service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure.  That medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure.  Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune.  As noted, a number of diseases have been identified and placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  Although gynecomastia is not one of the listed diseases, the Veteran may still establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

It is not in dispute the Veteran has been treated for gynecomastia.  Likewise, it is also not in dispute the Veteran was exposed to contaminated drinking water, with the potential for adverse health outcomes, during the time he was stationed at Camp Lejeune, North Carolina.  The RO conceded exposure in the May 2014 rating decision.  What remains to be resolved is whether the Veteran's gynecomastia and its residuals are related to either his exposure to contaminated water at Camp Lejeune or service generally.

The Veteran's first treatment for gynecomastia occurred in December 1997 when a mammogram revealed calcifications in both of the Veteran's breasts.  He underwent surgery on the left breast and a January 1998 pathology report showed a diagnosis of gynecomastia.  A January 2009 MRI mammogram found no evidence of malignancy.  In April 2009, the Veteran underwent surgery on the right breast and the pathology report stated the Veteran had benign breast tissue with focal changes consistent with gynecomastia.  The surgical report stated that a prior needle biopsy also did not show evidence of a malignancy.  Medical records from the two surgeries do not indicate that the Veteran's gynecomastia to service or exposure including the type of contaminants found in the water at Camp Lejeune.   

The Veteran testified that he drank the water every day for his five month stay at Camp Lejeune.  He also testified that there is no family history for breast cancer.  The Veteran has also submitted internet articles discussing a possible link between male breast cancer and the contaminants found in the Camp Lejeune drinking water.  

In an April 2011 VA examination, the VA examiner concluded it was less likely than not that the Veteran's gynecomastia resulted from the environmental toxins in the Camp Lejeune water.  An extensive review of the literature failed to demonstrate any known relationship between the chemicals found at Camp Lejeune and gynecomastia.  The examiner also found the Veteran's five month exposure as unlikely to have any negative impact on the Veteran's health now or in the future.  Instead, the examiner concluded it is more likely than not the gynecomastia is related to the Veteran's body habitus/obesity than environmental exposures.  

The Veteran was provided a second VA examination in August 2015 for gynecomastia and its general relationship to service.  The examiner noted the surgeries occurred after the Veteran developed sore enlarged breasts.  There was no known cancer and the Veteran did not have a history of medications with a known side effect of gynecomastia.  He continued to have sore breast tissue.  No signs of gynecomastia were present at the time of the examination.  The Veteran had surgery to treat gynecomastia, which the examiner noted is breast enlargement, not a breast tumor.  He also stated it was less likely than not that the gynecomastia resulted from service as the gynecomastia started in the late 1990s, long after the Veteran's service ended. 

The Board finds the most probative evidence regarding service connection for gynecomastia due to service is the VA examiners' opinions.  The VA examiners are qualified by education, training, and experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).

In this case, the 2011 VA examiner considered the Veteran's evidence and belief that the gynecomastia is related to his exposure to drinking contaminated water at Camp Lejeune.  First, per the examiner, medical knowledge does not support an association between gynecomastia and the Camp Lejeune water contaminants.  In addition, again based upon current medical knowledge, the examiner, while acknowledging that the Veteran was exposed to the contaminants, determined the short duration of exposure is insufficient to have caused the gynecomastia or any health risk to the Veteran.  Finally, as the second VA examiner concluded, there is no relationship between service, including service at Camp Lejeune, and gynecomastia due to the length of time between separation and the onset of gynecomastia symptoms.  

The Board understands the Veteran as not asserting he had any symptoms before the onset and treatment in 1996.  It is the significant length of time, 20 years, that makes it unlikely that the cause of the gynecomastia is due to any specific event or circumstance that occurred while on active military duty.  In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  Here, the lapse of time from separation in September 1976 to the first notation of complaints or treatment of gynecomastia weighs against the claim. 

The examiners reviewed the claims file and provided adequate rationale for the conclusions reached; thus, the opinions may be relied on by the Board.  There is no competent medical opinion to the contrary.  Based on a complete review of the record, including the Veteran's own testimony, the examiners determined the evidence is against a finding of a relationship between the gynecomastia and service.  The Board finds that the opinions of the August 2015 VA examiner and the April 2011 VA examiners are persuasive and highly probative evidence against the claim for service connection.  

While the Veteran believes that his gynecomastia is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of gynecomastia as opposed to a cancer malignancy disability such as breast cancer are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether service is related in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, his opinion as to the diagnosis or etiology of his gynecomastia is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In this regard, the Board particularly notes the Veteran believes gynecomastia is a type of breast cancer.  Gynecomastia is excessive growth of the male mammary glands.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY, pg. 824 (1994).  The medical evidence such as pathology reports has described the gynecomastia as benign, not malignant.  Benign is defined as not malignant; not recurrent; favorable for recovery.  Id. at 211.  Malignancy refers to cancer, especially one with the potential to cause death.  Id. at 1114.  Accordingly, the Board finds the medical evidence does not establish the Veteran has breast cancer or any other of the diseases with limited/suggestive evidence of an association to the Camp Lejeune drinking water.

Thus, the Board finds the weight of the evidence is against an association or link between the current gynecomastia and service, and the claim must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for gynecomastia and its residuals is denied.  




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


